[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10515         ELEVENTH CIRCUIT
                                        Non-Argument Calendar       MARCH 8, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 1:05-cr-00479-WCO-AJB-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

CEDRIC LAMAR JACKSON,
a.k.a. Detroit,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (March 8, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      In 2008, Cedric Lamar Jackson was sentenced to five years’ incarceration

and three years’ supervised release after he pled guilty to conspiracy to commit

several sex trafficking offenses. Jackson now appeals his 24-month sentence

following the revocation of his supervised release pursuant to 18 U.S.C.

§ 3583(e)(3). He argues his sentence is substantively unreasonable. Upon careful

review of the record and the parties’ briefs, we affirm.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 128 S. Ct. 586, 591 (2007). The party

challenging the sentence has the burden of establishing it is unreasonable. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). We will reverse only if left

with the “definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc), cert.

denied, 131 S. Ct. 1813 (2011).

      Upon determining a defendant violated a condition of supervised release,

the district court may revoke the term of supervision and impose imprisonment

after considering the § 3553(a) factors. 18 U.S.C. § 3583(e). If the district court

decides a sentence outside of the Guidelines range is warranted, it must consider

                                          2
the extent of the deviation and ensure that the § 3553(a) factors, as a whole, justify

the degree of the variance. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir.

2008).

        Jackson has not met his burden of establishing the district court abused its

discretion. The court properly considered the § 3553(a) factors, and disagreed

with Jackson’s characterization of his violations as “technical.” The court

concluded Jackson had been unable to adjust to free society and that he posed a

threat to others, based on both his recent behavior and his past criminal history.

The court’s conclusions were adequately supported by Jackson’s own admissions

to the court and to his probation officers, by his presentence investigation report,

and by the testimony presented during his sentencing hearing. Accordingly,

Jackson’s 24-month sentence—the statutory maximum—was not outside the range

of reasonable sentences dictated by the facts of the case. See Irey, 612 F.3d at

1190.

        AFFIRMED.




                                           3